t c summary opinion united_states tax_court lesley j smith a k a lesley j scott petitioner v commissioner of internal revenue respondent docket no 22991-04s filed date deborah r mcintosh for petitioner inga c plucinski for respondent dawson judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition wa sec_1prof mcintosh is the supervising attorney of the university of idaho college of law legal aid clinic which provides assistance to low-income taxpayers in controversies with the internal_revenue_service filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks relief from joint_and_several_liability for federal income taxes for the years through with respect to joint returns she filed with her former husband david reeves scott mr scott respondent determined that petitioner is not entitled to relief under sec_6015 or c but is entitled to relief for one-half dollar_figure of the total liabilities under sec_6015 petitioner filed a petition seeking review of respondent’s determination the only issue for decision is whether petitioner is entitled to full relief under sec_6015 for all of the tax_liabilities 2unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure 3the tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 amended sec_6015 to give the tax_court jurisdiction to determine the appropriate relief available to a taxpayer under sec_6015 including relief under sec_6015 in cases where no deficiency has been determined for the tax_year the amendment applies with respect to liability for taxes arising or remaining unpaid on or after date the date of enactment id sec_408 120_stat_3062 the liabilities at issue in this case remain unpaid and we have jurisdiction to determine the relief available to petitioner under sec_6015 for all years in issue background some of the facts were stipulated those facts with the attached exhibits are so found and are made a part hereof petitioner is married to grant smith and she resided in portage utah when she filed the petition in this case petitioner was married to mr scott from date until they were divorced on date she and mr scott collectively the scotts had three children who are now adults mr scott died on date mr scott was an accountant who worked for an accounting firm while he and petitioner were married he also operated a part-time bookkeeping service business petitioner has a high school education she worked part time while she was married to mr scott during the years at issue she was employed part time as a substitute secretary clerk for a school district and as a shipper for a distribution center in she also occasionally provided janitorial services the scotts also operated a business called karnival klassics from their home petitioner supplied games and puzzles to organizations that were putting on carnivals and she and her children performed as clowns during the carnivals mr scott kept the records for the business an organization paid half the fee before the event so that petitioner could purchase supplies after the event the organization sent a check for the balance of the fee petitioner gave mr scott the receipts and checks for most years karnival klassics broke even or made a small profit mr scott once told petitioner that karnival klassics had a loss for the year and that they could deduct a loss for only years mr scott handled the family finances and dominated the family he told petitioner the number of exemptions to claim for her withholding the scotts had a joint checking account they used to pay household expenses mr scott controlled and balanced the account the scotts did not live well and money was always tight they had modest furnishings and vehicles and they never owned a home mr scott prepared their joint federal_income_tax returns for through all the tax years of their marriage each year on or before the april due_date mr scott would place the federal and state returns before petitioner and instruct her exactly where to sign each return petitioner did not fill in the date next to her signature mr scott did because mr scott was an accountant and provided bookkeeping records and services and prepared tax returns for others petitioner trusted him to properly complete their tax returns and she did not review them she did not look to see whether they owed tax or were due a refund she did not know that mr scott filed some of 4the dates on the federal tax returns are in mr scott’s handwriting the returns after their due dates he filed the return on date the return on date the return on date and the return on date on the return the scotts reported mr scott’s wages of dollar_figure petitioner’s wages of dollar_figure a dollar_figure net_operating_loss from karnival klassics and a dollar_figure overpayment_of_tax on date respondent sent to the scotts a notice_of_deficiency for determining a dollar_figure deficiency in income_tax an addition_to_tax under sec_6651 and a penalty under sec_6662 the scotts petitioned this court for redetermination of the deficiency the addition_to_tax and the penalty on date the court entered a stipulated decision that the scotts were liable for a dollar_figure deficiency in income_tax attributable to the disallowance of the dollar_figure of expenses claimed for the karnival klassics activity an addition_to_tax of dollar_figure under sec_6651 and a penalty of dollar_figure under sec_6662 on the return the scotts reported mr scott’s wages of dollar_figure petitioner’s wages of dollar_figure dollar_figure of income from petitioner’s janitorial services business dollar_figure from mr scott’s bookkeeping business and an dollar_figure loss from karnival klassics the return showed total_tax of dollar_figure withheld taxes of dollar_figure and a balance due of dollar_figure mr scott made computational errors on the return which resulted in an dollar_figure overstatement of tax respondent assessed dollar_figure which is the correct amount of tax the scotts owed for mr scott did not file the return he had petitioner sign in date on the return mr scott filed late he reported wages of dollar_figure income of dollar_figure from his bookkeeping business and a dollar_figure loss from karnival klassics mr scott reported total_tax of dollar_figure income_tax withheld of dollar_figure and a balance due of dollar_figure the return was signed only by mr scott although it was filed as a joint_return petitioner did not sign the return even though respondent accepted it as a joint_return and assessed the tax reported which was not paid on the return the scotts reported mr scott’s wages of dollar_figure income of dollar_figure from his bookkeeping business total_tax of dollar_figure income_tax withheld of dollar_figure and a balance due of dollar_figure he did not send a payment for the balance due with the return he made a computational error on the return which resulted in a dollar_figure understatement_of_tax mr scott timely filed the return on or about date on the return the scotts reported petitioner’s wage sec_5respondent’s records show that mr scott received wages of dollar_figure from west kesler co and dollar_figure from co co enterprises ltd it appears that the dollar_figure balance dollar_figure - dollar_figure was petitioner’s wages of dollar_figure mr scott’s wages of dollar_figure income from his bookkeeping business of dollar_figure total_tax of dollar_figure income_tax withheld of dollar_figure dollar_figure was withheld from petitioner’s wages and a balance due of dollar_figure mr scott did not send a payment for the balance due with the return the scotts lived in california from through petitioner moved to idaho in late or early mr scott remained in california he filed for bankruptcy in after petitioner moved to idaho during the bankruptcy proceedings petitioner learned that she and mr scott owed income taxes for past years mr scott told petitioner that they could take care of the taxes in the bankruptcy proceedings the scotts owed income taxes to the state of california petitioner contacted the state and obtained information about setting up payments in an attempt to resolve those taxes mr scott became angry when petitioner told him she had contacted the state he told her it was not her responsibility and that she had no business getting involved in the matter the state eventually allowed the scotts to make monthly payments of dollar_figure petitioner suggested to mr scott that they try to make a similar arrangement with the irs to pay their federal taxes he told petitioner to stay out of it because it was his responsibility and he would handle it mr scott timely filed the scotts’ return on or before date on the return the scotts reported petitioner’s wages of dollar_figure mr scott’s wages of dollar_figure income from his bookkeeping business of dollar_figure and his unemployment_compensation of dollar_figure mr scott however failed to include the unemployment_compensation when computing the total income consequently the return reported total income of dollar_figure total_tax of dollar_figure income_tax withheld of dollar_figure and a balance due of dollar_figure mr scott did not send a payment for the balance due with the return respondent computed the correct_tax to be dollar_figure and assessed the dollar_figure tax_shown_on_the_return plus an additional dollar_figure the total amount due has not been paid petitioner and mr scott were divorced in date a few months before the divorce mr scott confessed to petitioner that he had been paying prostitutes during the last years of their marriage at the time of the divorce the scotts’ youngest child was still a minor and resided with petitioner the scotts did not own any real_property stocks or bonds pursuant to the divorce decree petitioner received most of the furniture and the car and she was obligated to pay approximately dollar_figure of credit card debts mr scott received some furniture and was obligated to pay listed debts totaling dollar_figure which included dollar_figure of taxes for tax_year mr scott was also obligated to pay any other marital debt not specifically included in the divorce decree he was to pay monthly child_support of dollar_figure he was not required to pay petitioner any spousal support mr scott remarried after he was divorced from petitioner petitioner married mr smith in shortly after they were married mr smith’s employer went out of business and mr smith began collecting unemployment_compensation petitioner has been employed as a receptionist for a publishing company she is paid dollar_figure per hour for hours a week on date petitioner filed a form_8857 request for innocent spouse relief seeking relief under sec_6015 c and f from liability for taxes owed for through in accordance with the instructions to form_8857 petitioner attached a statement explaining why she believed she was entitled to sec_6015 relief she stated as of date i was divorced from david r scott he worked for a cpa accounting firm in oakland california and he took care of all of the financial matters in our family i had complete trust in him sic doing the books and taking care of these matters during this twenty-five year marriage i never questioned the totals or figures of our income taxes or references to the taxes in tax matters my knowledge was and is very limited and so when he said he would take care of it i had no reason to believe otherwise during part of this marriage we conducted a home based business at the opening of the business he agreed that his part would be to keep record of the accounting details while i was busy with all other aspects of running this business during this period of time with the business in our home he indicated to me that we were taking a loss from the business seldom did i take a draw from the business because finances were so tight we basically operated on a cash_basis with very little inventory and credit was limited when he figured the taxes each year i did not question him and signed the tax forms without question when the irs audited us and problems were found i was greatly surprised and totally unaware of any inconsistencies both with our personal taxes and the businesses his explanation at the time was that he knew that we didn’t have the cash_flow and knew we couldn’t afford the taxes i also have reason to believe that there were other things that i was not aware of it wasn’t too long after this that we went bankrupt in the children and i moved to arimo idaho the bankruptcy was filed in california while i was in idaho one of respondent’s managers sent petitioner a letter acknowledging receipt of her request for sec_6015 relief and asking her to complete and return a questionnaire enclosed with the letter petitioner completed the questionnaire and returned it to respondent in or about date the additional information petitioner included on the questionnaire included inter alia her education mr scott’s education and a monthly income and expense sheet showing a two-member household with wage income of dollar_figure unemployment_compensation of dollar_figure and expenses totaling dollar_figure a tax examiner with respondent’s cincinnati centralized innocent spouse operations cciso considered petitioner’s request for sec_6015 relief on date cciso issued petitioner a preliminary determination denying her sec_6015 relief for all years the letter explained that cciso had denied petitioner relief under sec_6015 and c for the and understatements of tax because she had constructive and actual knowledge of the computational errors the errors were on the returns and petitioner having a duty to review the returns failed to do so the letter explained that cciso denied petitioner relief under sec_6015 for the understatements and or underpayments of tax for all years because petitioner did not establish that she believed the tax would be paid at the time the returns were filed and having a duty to inquire as to how the taxes would be paid failed to do so additionally there were balances owed for previous years when the returns were filed and a bankruptcy had been filed the letter informed petitioner that she could request that an appeals_office review the preliminary determination petitioner mr smith and mr scott and his new wife met with petitioner’s clergyman a bishop of the church of jesus christ of latter-day saints the lds church mr scott told the bishop that he had filed erroneous federal_income_tax returns and had kept that fact from petitioner and that he put the returns in front of petitioner and told her where to sign at the bishop’s suggestion mr scott agreed to write a letter to the irs exonerating petitioner mr scott never sent the letter petitioner requested a review by an appeals_office and her case was transferred from cciso to respondent’s san jose office of appeals by letter dated date the appeals_office informed petitioner that it had received her case for consideration petitioner and mr smith collectively the smiths filed a joint income_tax return for that reported an overpayment_of_tax initially respondent determined that the return contained an error and that the smiths underpaid their tax the issue was ultimately resolved and on date respondent sent them a refund of dollar_figure mr smith has not been able to find permanent employment and his unemployment_compensation terminated in he reported unemployment_compensation of dollar_figure in petitioner provides the sole support for the household the smiths often do not have enough money to pay their mortgage buy food or pay their utilities the lds church has paid dollar_figure for the smiths’ mortgage and propane gas bills since date the lds church has also provided them with food petitioner needs a knee replacement but cannot afford the cost that exceeds the amount that would be paid_by her health insurance moreover if she had the surgery she would need to take a month off from work without pay and would not be able to pay living_expenses for that month the appeals officer assigned to petitioner’s case determined that petitioner was divorced from mr scott petitioner would not suffer economic hardship if relief from liability was not granted petitioner did not allege abuse petitioner had reason to know that there was not enough cashflow to pay the taxes and mr scott had informed her that they could not afford to pay taxes and had filed for bankruptcy the scotts’ divorce decree did not address the payment of taxes for any year except one-half of the liability on each return was attributable to petitioner and one-half was attributable to mr scott petitioner did not receive significant benefit other than normal support petitioner and mr smith had unpaid taxes for and petitioner did not allege any health problems the appeals officer concluded that despite the lack of economic hardship it would be inequitable to hold petitioner liable for the portion of tax_liability attributable to mr scott therefore on date the appeals_office sent petitioner a notice_of_determination granting her partial equitable relief under sec_6015 as follows tax_year liability relief allowed liability remaining dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the explanation of adjustments stated that respondent was granting relief for the unpaid liability attributable to mr scott under the community_property_laws of california and idaho but could not grant full relief because of the knowledge factor --petitioner had knowledge or reason to know that the taxes would not be paid discussion as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 sec_6015 however provides taxpayers relief from joint_and_several_liability under certain circumstances sec_6015 encompasses three types of relief sec_6015 provides full or apportioned relief from joint_and_several_liability sec_6015 provides proportionate tax relief to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if neither sec_6015 nor c is available if the commissioner denies a taxpayer’s request for relief under sec_6015 sec_6015 permits the taxpayer to petition the tax_court and grants the tax_court jurisdiction to determine the appropriate relief available to the individual under sec_6015 in exercising jurisdiction under sec_6015 to determine the relief to which a taxpayer is entitled under sec_6015 it is appropriate for this court to consider the evidence admitted at trial 122_tc_32 vacated on other grounds 439_f3d_1009 9th cir citing 439_f3d_455 8th cir revg 123_tc_85 respondent asserts that this court must decide the appropriate relief available to petitioner under sec_6015 solely on the basis of the administrative record we disagree robinette involved the court’s jurisdiction under sec_6330 to review the commissioner’s determination to proceed with collection_of_taxes sec_6330 permits a taxpayer to appeal the appeals officer’s determination to proceed with collection_of_taxes in robinette the u s court_of_appeals for the eighth circuit held that sec_6330 provides for limited judicial review of administrative decisions and that the court is limited to the administrative record id pincite our jurisdiction under sec_6015 is not limited to an appeal or review of the administrative determination rather sec_6015 gives the tax_court jurisdiction to determine the appropriate relief available to a taxpayer under sec_6015 including equitable relief under sec_6015 we think there is no convincing reason to exercise our jurisdiction under sec_6015 to determine the appropriate relief available to a taxpayer under sec_6015 differently from our jurisdiction under sec_6213 to redetermine a deficiency in tax ewing v commissioner supra pincite nor is there any convincing reason to exercise our jurisdiction under sec_6015 differently in determining the appropriate relief available to a taxpayer under sec_6015 from determining the relief available under sec_6015 and c moreover the lien and levy procedures under sec_6320 and sec_6330 are more extensive than the procedures for seeking relief from liability under sec_6015 taxpayers in a lien or levy action are entitled to participate in a hearing at the appeals_office nearest their residence 115_tc_329 sec_301_6330-1 q a-d6 and d7 proced admin regs the hearing whether conducted face to face or by telephone or correspondence affords the taxpayer and the appeals officer the opportunity to discuss the issues and to fully develop and clarify the facts the appeals officer often requests specific additional information and supporting documentation if the financial information in the administrative file is more than months old and or the information is no longer accurate the appeals officer will request a new or updated financial statement before making the determination see eg etkin v commissioner tcmemo_2005_245 additionally taxpayers’ entitlement to audio record sec_6330 hearings 121_tc_8 provides them a means of preserving an accurate record of the hearing none of those safeguards is present under the commissioner’s procedures for processing a taxpayer’s request for sec_6015 relief in date the appeals officer determined that petitioner had not shown that she would suffer economic hardship if relief from the tax_liabilities were not granted however in date petitioner had sent cciso a completed questionnaire reporting unemployment_compensation although unemployment_compensation is temporary and most assuredly would have terminated by date when the appeals officer made her determination the appeals officer did not request an updated financial statement from petitioner indeed the smiths’ joint_return for reported only dollar_figure of unemployment_compensation which indicates that the dollar_figure of monthly unemployment_compensation ended in early furthermore in justifying the appeals officer’s allocation of the liabilities equally between petitioner and mr scott respondent contends that without more information from petitioner the appeals officer could not tell whose income was reported on the returns yet the appeals officer never requested any additional information from petitioner and in contravention of sec_6015 applied the community_property_laws of california and idaho see 117_tc_279 n respondent’s own argument demonstrates the inadequacy of the procedures employed in this case we conclude that robinette is inapplicable to this case our determination with respect to the appropriate relief available to petitioner under sec_6015 is made in a trial de novo in accordance with ewing v commissioner supra and we may consider matters raised at trial which were not included in the administrative record petitioner bears the burden of proving that respondent’s denial of full relief was an abuse_of_discretion see rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see jonson v commissioner supra pincite 112_tc_19 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed procedures to be used in determining whether the requesting spouse qualifies for relief from joint_and_several_liability under sec_6015 as applicable to the present case these procedures are set forth in revproc_2000_15 2000_ 1_cb_447 the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a 6rev proc 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 is effective for requests for relief under sec_6015 filed on or after date and for requests for such relief pending on and for which no preliminary determination_letter had been issued as of that date revproc_2003_61 sec c b pincite revproc_2003_61 supra is not applicable in this case because petitioner filed her request for relief on date and respondent issued a preliminary determination on date request for relief under sec_6015 revproc_2000_15 sec_4 c b pincite the threshold conditions are as follows the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse the liability remains unpaid no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse and the requesting spouse did not file or fail to file the return with fraudulent intent respondent agrees that in this case those threshold conditions are satisfied in cases where the threshold conditions have been satisfied equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 lists several nonexclusive factors that the commissioner will consider in determining eligibility for equitable relief under sec_6015 the list of nonexclusive factors that the commissioner will consider as weighing in favor of granting relief includes the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief were denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know of the items giving rise to a deficiency or that the reported liability would be unpaid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable solely to the nonrequesting spouse id sec_4 the list of nonexclusive factors that the commissioner will consider as weighing against granting relief includes the unpaid liability is attributable to the requesting spouse at the time the return was signed the requesting spouse knew or had reason to know of the items giving rise to a deficiency or that the reported liability would be unpaid the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic 7according to the revenue_procedure however this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability revproc_2000_15 sec_4 e c b pincite hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability id sec_4 no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately id sec_4 furthermore the list of factors is not intended to be exhaustive the commissioner generally does not consider the fact that the taxpayer did not significantly benefit from the underpayment_of_tax in determining whether to grant relief under sec_6015 however on the basis of cases deciding whether it was inequitable to relieve a taxpayer from joint liability under former sec_6013 this court considers the fact that a taxpayer did not significantly benefit from the unpaid liability as favoring equitable relief under sec_6015 for that taxpayer van arsdalen v commissioner tcmemo_2007_48 in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances marital status if the requesting spouse is separated or divorced from the nonrequesting spouse this factor would favor granting relief to the requesting spouse revproc_2000_15 sec_4 a petitioner and mr scott were divorced in date petitioner filed her request for sec_6015 relief on date consequently this factor weighs in favor of granting relief to petitioner economic hardship if payment of the tax_liability would cause the requesting spouse to suffer economic hardship this factor would support the granting of equitable relief to the requesting spouse id sec_4 b economic hardship occurs if payment of the liability in whole or in part will cause the taxpayer to be unable to pay his or her reasonable basic living_expenses id sec_4 c c b pincite see sec_301_6343-1 proced admin regs in determining a reasonable amount for basic living_expenses we consider among other things the taxpayer’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the geographic area where the taxpayer resides the amount of property which is available to pay the taxpayer’s expenses any extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship see sec_301_6343-1 proced admin regs respondent contends that petitioner does not satisfy the economic hardship test because financial statements on the questionnaire showed that the smiths’ total monthly income of dollar_figure exceeded their expenses of dollar_figure by dollar_figure the smiths’ monthly income included dollar_figure of unemployment_compensation after mr smith’s unemployment_compensation terminated there was a monthly deficit of dollar_figure and they were unable to pay their mortgage utilities and food bills beginning in date the lds church paid the smiths’ mortgage and propane gas bills and provided them with food petitioner has established that she is unable to pay her basic living_expenses petitioner’s divorce left her with modest furnishings and vehicles encumbered with debt petitioner would suffer severe economic hardship if relief under sec_6015 were denied abuse petitioner was not abused by mr scott lack of spousal abuse is not a factor listed in revproc_2000_15 sec_4 that weighs against granting relief therefore this factor is neutral see 120_tc_137 knowledge or reason to know the fact that the requesting spouse did not know or have reason to know when she signed the returns that there was an understatement_of_tax or that the taxes would not be paid favors granting relief the fact that the requesting spouse knew or had reason to know when she signed the returns that there was an understatement_of_tax or that the taxes would not be paid weighs against granting relief in resolving whether in signing a tax_return a requesting spouse had reason to know of the understatement_of_tax in the return we consider whether the requesting spouse was aware of the circumstances of the transaction s that gave rise to the error s in the return jonson v commissioner t c pincite 94_tc_126 affd 992_f2d_1132 11th cir in determining the taxpayer’s knowledge we may examine several factors including the requesting spouse’s level of education the requesting spouse’s involvement in the family’s financial affairs the nonrequesting spouse’s evasiveness and deceit concerning the family’s financial affairs and the presence of expenditures that are lavish or unusual when compared to the requesting spouse’s past standard of living see 872_f2d_1499 11th cir affg tcmemo_1988_63 114_tc_276 93_tc_355 petitioner was not involved in managing her family’s finances making financial decisions for her family or the reporting of any_tax consequences of financial decisions that were claimed in the joint tax returns mr scott prepared the scotts’ federal_income_tax returns for all years they were married mr scott was an accountant who worked for an accounting firm and who prepared returns for other taxpayers petitioner by contrast had a high school education and worked part time as a substitute clerk or secretary and a shipper she never prepared a tax_return petitioner never questioned mr scott about the returns and never questioned that he would pay the taxes reported on the returns it appears that while money had always been tight mr scott had paid the taxes shown as owed on the returns for all the years of the scotts’ marriage before the years at issue the liability for arises from a deficiency attributable to the disallowance of deductions related to the scotts’ karnival klassics activity mr scott kept the records for that activity he presented the joint_return to petitioner and told her where to sign he did not give petitioner the opportunity to examine the schedule c profit or loss from business for karnival klassics she did not know and had no reason to know that the reported cost of supplies exceeded the gross_receipts and that mr scott had reported advertising expenses that had not been incurred on the record before us we find that a reasonably prudent taxpayer under petitioner’s circumstances at the time of signing the joint tax_return would not have been expected to know that the tax_liability stated in that return was erroneous the relevant knowledge in the case of a reported but unpaid liability is whether when the return was signed the taxpayer knew or had reason to know that the liability would not be paid washington v commissioner supra pincite revproc_2000_15 sec_4 d c b pincite accordingly we must consider whether taking into account all the facts and circumstances sec_6015 petitioner knew or had reason to know that mr scott would not pay the taxes shown as due on the returns having observed petitioner’s appearance and demeanor at trial we find her testimony to be honest forthright and credible when she signed the returns for and on or about their due dates she did not know that mr scott would not file the return until date and the return until date or that he would not pay the taxes with the returns petitioner did not sign the return that was filed by mr scott she had no knowledge that tax was shown as owed on the return and did not know or have reason to know that mr scott would not pay the tax petitioner did not know that mr scott had stopped paying the taxes with the returns until he filed for bankruptcy in she did not know that mr scott was frequenting prostitutes petitioner signed the and returns after mr scott filed for bankruptcy during the bankruptcy proceedings when petitioner first learned that mr scott had failed to pay the taxes she suggested to him that they try to arrange installment payments to pay their federal taxes mr scott told her that the payment of the taxes was his responsibility and he would handle it when she signed the and returns she could not be sure that he would or would not pay the taxes she did not know or have reason to know that he would not pay the taxes shown as owed on those returns and she did not know or have reason to know that he would pay those taxes consequently the knowledge or reason to know factor favors granting relief for and and is neutral for and nonrequesting spouse’s legal_obligation this is a factor in favor of the requesting spouse where the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or an agreement to pay the outstanding tax_liability and the requesting spouse did not know or did not have any reason to know that the nonrequesting spouse would not pay the income_tax_liability revproc_2000_15 sec_4 e c b pincite petitioner and mr scott’s divorce decree placed the legal_obligation to pay the dollar_figure unpaid tax_liability for exclusively on mr scott mr scott was also obligated to pay any other marital debt not specifically included in the divorce decree respondent asserts however that petitioner knew or had reason to know at the time that the divorce judgment and decree was entered that mr scott would not pay the tax_liability we disagree petitioner first learned that mr scott had failed to pay taxes when mr scott filed for bankruptcy in during the bankruptcy proceedings petitioner suggested to mr scott that they try to arrange installment payments to pay their federal taxes mr scott told petitioner to stay out of it because it was his business and he would handle it there is nothing in the record to suggest that when the divorce decree was signed in petitioner knew or should have known that mr scott would not pay the taxes therefore we conclude that this factor favors petitioner attributable to nonrequesting spouse in recommending that petitioner be granted partial relief from liability the appeals officer erroneously computed petitioner’s liability under the community_property rules determinations under sec_6015 are to be made without regard to community_property sec_6015 mora v commissioner t c pincite n respondent contends that on the basis of the information before the appeals officer the officer properly allocated the liabilities equally between petitioner and mr scott respondent complains that without more information from petitioner respondent could not tell whose income was reported on the returns respondent urges that given the fact that for all years at issue both petitioner and mr scott had wages and self- employment income the appeals officer’s determination of a percent allocation was appropriate under the circumstances we disagree the forms w-2 wage and tax statement attached to the returns show that mr scott’s income greatly exceeded petitioner’s for every year at issue mr scott handled the family finances and dominated the family he told petitioner the number of exemptions to claim for withholding he was an accountant and petitioner believed that the claimed exemptions were proper on the basis of these facts we conclude that the underpayments of tax are attributable solely to mr scott significant benefit during their marriage including the years at issue the scotts did not live well and money was tight they had modest furnishings and vehicles and they never owned a home petitioner did not benefit beyond normal support from the unpaid liabilities for all of the years at issue therefore this factor favors granting petitioner relief see van arsdalen v commissioner tcmemo_2007_48 noncompliance with federal_income_tax laws the fact that the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in years after the years for which relief is sought is a factor that weighs against granting relief petitioner and mr smith filed a joint federal_income_tax return for that reported an overpayment_of_tax initially respondent determined that the return contained an error and that the smiths underpaid their tax the issue was ultimately resolved and on date respondent sent them a refund of dollar_figure petitioner complied with federal_income_tax laws this factor is neutral conclusion petitioner has presented a strong case for relief from joint tax_liability on the basis of the factors promulgated by the commissioner in revproc_2000_15 sec_4 most of those factors favor granting petitioner relief most significantly petitioner would suffer extreme economic hardship if relief were denied after considering all of the facts and circumstances we find that it would be inequitable to hold petitioner liable for payment of the outstanding tax_liabilities for all years at issue accordingly we hold that respondent abused his discretion in denying petitioner equitable relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for petitioner
